UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

THOMAS FIELDS,


                                              Plaintiff,
                                                                       Case # 15-CV-6298-FPG
v.
                                                                       DECISION AND ORDER

T.M., et al.,

                                              Defendants.


                                        INTRODUCTION

        Pro se Plaintiff Thomas Fields brings this civil rights action against Defendant Nurse T.

McNaughton under 42 U.S.C. § 1983. 1 Fields alleges that, while he was confined at Wende

Correctional Facility, McNaughton was deliberately indifferent to his medical needs—

specifically, a fractured finger on his right hand. ECF No. 7. Both parties now cross-move for

summary judgment. ECF Nos. 36, 43. For the reasons that follow, McNaughton’s motion for

summary judgment (ECF No. 36) is GRANTED, and Fields’s cross-motion (ECF No. 43) is

DENIED.

                                      LEGAL STANDARD

        Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding


1
 This Court previously dismissed Fields’s claim against Defendant Wende Correctional Facility Medical
Department. See ECF No. 11.

                                                 1
whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted). In addition, pro se litigants “are

afforded special solicitude on motions for summary judgment. Courts read the pleadings, briefs,

and opposition papers . . . liberally and interpret them to raise the strongest arguments that they

suggest.” Espinoza v. N.Y.C. Dep’t of Transp., 304 F. Supp. 3d 374, 383 (S.D.N.Y. 2018) (internal

citation and quotation marks omitted).

                                         BACKGROUND

       Generally, when cross-motions for summary judgment are filed, the court “must consider

each motion independently of the other and, when evaluating each, the court must consider the

facts in the light most favorable to the non-moving party.” Physicians Comm. for Responsible

Medicine v. Leavitt, 331 F. Supp. 2d 204, 206 (S.D.N.Y. 2004). However, because the Court

concludes that McNaughton is entitled to judgment as a matter of law even considering the facts

in the light most favorable to Fields, it need not engage in a separate analysis. Accordingly, unless

otherwise noted, the following background consists of the undisputed facts and the disputed facts

taken in the light most favorable to Fields. See Smolen v. Wilkinson, No. 11-CV-6001, 2013 WL

5417099, at *1 (W.D.N.Y. Sept. 26, 2013).

       At the time of the relevant events, Fields was an inmate at Wende Correctional Facility.

On October 24, 2014, Fields and another inmate had a physical altercation in the mental health

unit. A correctional officer broke up the fight and escorted Fields back to his cell. Once at his

cell, Fields punched the metal bars of his cell in frustration. Fields testified that when he did so,



                                                  2
he felt a sharp pain “shoot up” his hand. ECF No. 36-3 at 64. His hand soon “swelled up.” Id.

at 65.

         Fields was taken to the medical unit and seen by McNaughton. Fields told her that he had

been in an altercation, that he had “struck [his] hand against the metal bars of [his] cell,” and that

he had “severe pain [in his] right hand.” Id. at 66. Fields’s hand was swollen, and he could not

“tuck” his index finger “all the way into a fist.” Id. at 67.

         Fields believed that his index finger had been fractured, based on his experience with a

previous fracture to his right hand. Fields requested an x-ray. McNaughton declined Fields’s

request, telling Fields that she “believed that [his] finger wasn’t fractured” but “was only jammed.”

Id. at 68. Fields responded that his finger was fractured because he “couldn’t close it all the way

into a fist.” Id. at 71. McNaughton “assured [Fields] that once the swelling [went] down that [he]

would be able to bend it.” Id. Although Fields adamantly requested an x-ray given the pain and

his prior hand injury, McNaughton insisted that an x-ray was not warranted. Instead, McNaughton

provided Fields with an ice pack and over-the-counter Motrin. 2 Importantly, Fields agrees that

“McNaughton never said anything indicating that she believed [he] had a fracture.” ECF No. 36-

1 ¶ 27; ECF No. 49 ¶ 27.

         On November 13, 2014, Fields began exercising by hitting a punching bag. When he struck

the punching bag with his right hand, he felt pain shoot “right up [his] . . . arm.” ECF No. 36-3 at




2
  In his summary judgment briefing, Fields contends that McNaughton put his health at risk by prescribing
Motrin, which Fields was already taking and which he alleges could have had negative side effects “due to
his high blood pressure and mental health medications.” ECF No. 43 at 5. The Court declines to address
this claim because it is not fairly encompassed by Fields’s amended complaint. See Avillan v. Donahoe,
483 F. App’x 637, 639 (2d Cir. 2012) (summary order) (noting that a party may not use an opposition to a
dispositive motion “as a means to amend the complaint”). Moreover, there is insufficient evidence in the
record to support Fields’s conclusory assertion that the additional Motrin put his “health at further risk and
in jeopardy.” ECF No. 43 at 5; see also Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (stating
that a deliberate-indifference claim requires that the deprivation be “sufficiently serious”).

                                                      3
102. He went to the medical unit for assistance and met with Nurse Geary. An x-ray was ordered,

which revealed that Fields had an “undisplaced fracture through . . . [his] right index finger.” Id.

at 289. Fields received a splint for his index finger, which he wore until sometime before he left

the facility in mid-December 2014.

        Fields recalls that, shortly after his x-ray in November 2014, he spoke with McNaughton.

He said, “I told you my hand was fractured and I needed an x-ray,” and McNaughton responded

that she “didn’t know” and that “[i]t didn’t look like it was fractured.” Id. at 106.

        Fields alleges that McNaughton’s failure to order an x-ray caused a delay in treatment and

led to further injury. Fields continues to have chronic pain in his right index finger, he cannot

easily engage in simple activities like writing or holding objects, and he believes he has arthritis

because his joint “gets stiff and at times is painful.” ECF No. 49 ¶ 67.

                                            DISCUSSION

        McNaughton argues that summary judgment is proper because there is insufficient

evidence to show that she had a sufficiently culpable state of mind. The Court agrees.

        “In order to state an Eighth Amendment claim based on constitutionally inadequate

medical treatment, the plaintiff must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Wright v. Genovese, 694 F. Supp. 2d 137, 153

(N.D.N.Y. 2010) (internal quotation marks omitted). This standard consists of two elements: “The

first element is objective and measures the severity of the deprivation, while the second element

is subjective and ensures that the defendant acted with a sufficiently culpable state of mind.” Id.

        Regarding the subjective requirement, “[i]n medical-treatment cases not arising from

emergency situations, the official’s state of mind need not reach the level of knowing and

purposeful infliction of harm; it suffices if the plaintiff proves that the official acted with deliberate



                                                    4
indifference to inmate health.”     Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006).

“Deliberate indifference is a mental state equivalent to subjective recklessness, as the term is used

in criminal law.” Id. “Deliberate indifference exists when the official knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Wassmann v. Cty. of Ulster, No. 11-cv-676, 2012 WL 4711985, at *2 (N.D.N.Y. Oct.

3, 2012) (internal quotation marks omitted). Whether a defendant has “the requisite knowledge of

a substantial risk is a question of fact subject to demonstration in the usual ways, including

inference from circumstantial evidence.” Silvera v. Dep’t of Corrs., No. 09-cv-1398, 2012 WL

877219, at *10 (D. Conn. Mar. 14, 2012).

       It is well-established that a complaint that a medical provider “has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

under the Eighth Amendment.” Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). “Medical malpractice does not rise to the level of a

constitutional violation unless the malpractice involves culpable recklessness”—that is, “an act or

a failure to act by a [defendant] that evinces a conscious disregard of a substantial risk of serious

harm.” Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (internal brackets omitted).

       Here, there is insufficient evidence for a reasonable jury to conclude that McNaughton

harbored a sufficiently culpable state of mind when she treated Fields in October 2014. Although

Fields vehemently disagrees with McNaughton’s selected treatment, “mere disagreement over the

proper treatment does not create a constitutional claim.” Chance v. Armstrong, 143 F.3d 698, 703

(2d Cir. 1998). Likewise, even if McNaughton’s diagnosis was incorrect, that is not, standing

alone, sufficient to establish the subjective element of Fields’s claim. See Virgil v. Darlak, No.



                                                 5
10-CV-6479, 2013 WL 4015368, at *7 (W.D.N.Y. Aug. 6, 2013) (collecting cases). Instead, there

must be evidence from which it can be reasonably inferred that McNaughton failed to act “while

actually aware of a substantial risk that” serious harm to Fields would result. Goord, 467 F.3d at

280.

       In this case, there is insufficient evidence on this element. Indeed, the conversations

between McNaughton and Fields—when Fields was injured and after he received an x-ray—show

that McNaughton honestly believed that Fields had only jammed his finger and had prescribed

treatment based on that belief. Fields concedes that “McNaughton never said anything indicating

that she believed [Fields] had a fracture.” ECF No. 36-1 ¶ 27; ECF No. 49 ¶ 27. Such evidence

undermines Fields’s claim. See Goord, 467 F.3d at 281 (“The defendant’s belief that his conduct

poses no risk of serious harm . . . need not be sound so long as it is sincere.”); Gilmore v. Carey,

No. 15-CV-20, 2017 WL 2126803, at *5 (N.D.N.Y. May 16, 2017) (“A sufficiently culpable state

of mind is absent when the defendant denies, delays, or interrupts the plaintiff’s medical treatment

out of sincere and honest belief that such action is medically justifiable.”).

       Fields’s arguments to the contrary are unpersuasive. First, Fields appears to argue that his

need for an x-ray was obvious in light of, among other things, his prior hand injury, his medical

records, and the symptoms that he reported to McNaughton. A factfinder may conclude “that a

prison official knew of a substantial risk from the very fact that the risk was obvious.” Silvera,

2012 WL 877219, at *10. The circumstances here do not rise to that level, however. See Melvin

v. Cty. of Westchester, No. 14-CV-2995, 2016 WL 1254394, at *7 (S.D.N.Y. May. 29, 2016)

(collecting and contrasting cases). Even assuming that a review of Fields’s symptoms and medical

history could have led a reasonable medical professional to conclude that Fields fractured his

finger and needed an x-ray, the evidence does not support the much stronger claim that such course



                                                  6
of action was clearly necessary and apparent. Conversely, the evidence on which Fields relies

does not demonstrate than McNaughton’s contrary diagnosis was grounded in anything but her

sincere medical judgment. Based on the record, this is simply not a case where the medical

professional’s judgment has “no sound medical basis, contravene[s] professional norms, [or]

appear[s] designed simply to justify an easier course of treatment.” Stevens v. Goord, 535 F. Supp.

2d 373, 388 (S.D.N.Y. 2008).

       Second, Fields notes that McNaughton previously scheduled an x-ray after he complained

of shoulder pain in September 2014. To Fields, this supports his claim because his “shoulder

injury . . . was minor to that of . . . [his] right hand, and far more serious.” ECF No. 43 at 5. The

Court disagrees. In the first place, this evidence would seem to suggest that McNaughton was not

averse to ordering an x-ray for Fields as a general matter, only that such decision was grounded in

her evaluation of the particular injury. Regardless, this evidence would not permit a reasonable

jury to conclude that McNaughton acted with deliberate indifference when she declined to order

an x-ray for Fields’s hand injury.

       Third, in his deposition, Fields asserted that an unidentified officer had rushed

McNaughton to evaluate Fields quickly so that Fields could be escorted back to his cell. ECF No.

36-3 at 75-76. Fields testified that he believes this is why McNaughton was “disregarding what

. . . [he] was telling her.” Id. at 75. Fields appears to have abandoned this theory, as he does not

raise it in his summary judgment briefing. Cf. Mattison v. Potter, 515 F. Supp. 2d 356, 370

(W.D.N.Y. 2007) (collecting cases).       In any case, such conduct would at most amount to

negligence. Cf. Rodriguez v. Corizon Health Care, No. 15 Civ. 5251, 2016 WL 3189960, at *5

(“[A]llegations that on some occasions medical personnel ignored some complaints, when a




                                                 7
plaintiff has otherwise received treatment for his condition, do not state a deliberate indifference

claim.”).

       Accordingly, because there is insufficient evidence to satisfy the subjective requirement of

a deliberate-indifference claim, McNaughton is entitled to summary judgment.

                                         CONCLUSION

       For the reasons discussed above, McNaughton’s motion for summary judgment (ECF No.

36) is GRANTED, and Fields’s cross-motion for summary judgment (ECF No. 43) is DENIED.

The complaint is therefore DISMISSED WITH PREJUDICE. The Clerk of Court is directed to

enter judgment and close this case.

       IT IS SO ORDERED.

Dated: March 11, 2019
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                 8
